DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment to the claims filed 06/21/2021 has been entered. Claim(s) 32, 39, 41, 43 and 45 is/are currently amended. Claim(s) 1-31 has/have been canceled. Claim(s) 32-46 is/are pending.

Drawings
The drawings are objected to because the unlabeled rectangular boxes in the drawings (e.g., Fig. 1) should be provided with descriptive text labels. See 37 C.F.R. 1.83(a).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 32-46 is/are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 32, claim 41 and claims dependent thereon, each of claims 32 and 41 recite a calculation device that is operable to be self-calibrated during use through software comprising formulas that are parameterized to the user. Claims 32 and 41 fail to specify in what way the calibration device is self-calibrated, or how the formulas would be parameterized to the user. Paragraph [0043] of the specification indicates that the system may "make use of formulas about the burn rate of alcohol in the human body", and that they may be "parameterized to allow for individual forecasting of when the user can start driving cars, start to breastfeed, etc." However, 

The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 32-40 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 32 and claims dependent thereon, it is unclear in what manner, if at all, the limitation "wherein, at the calculated future point of time, the current alcohol concentration of the user is less than the threshold value such that the user is permitted to perform the task" limits the claimed system, as there is no indication the system or any component thereof is configured or programmed to do anything.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 32-35, and 37-39 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 32 recites a system for predicting when a user can perform a task, comprising the steps of detecting a current blood alcohol concentration using a fuel cell, storing the blood alcohol concentration with a time stamp, detecting a future point in time in dependence of a known alcohol burn rate or an alcohol burn rate in dependence of user characteristics, wherein the system may be self-calibrated during use.
The limitation of calculating the future point in time, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting an alcohol sensor, wireless communication device, controller, clock, and memory, nothing in the claim element precludes the step from practically being performed in the mind. For example, "calculate" in the context of the context of this claim encompasses the user manually calculating a future point in time at which the blood alcohol concentration reaches a threshold value, based on the user receiving a current blood alcohol concentration, and receiving a known alcohol burn rate or an alcohol burn rate dependent upon user characteristics. If a claim limitation, under its broadest reasonable interpretation, convers performance of the limitation in the mind but for the recitation of generic computers components, then it falls within the "mental process" grouping of abstract ideas. According the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recite the additional elements "alcohol sensor," "fuel cell," "controller," "clock," "memory," and "wireless communication device." These elements do not integrate the abstract idea into a practical application because they do not result in an improvement to a technology or technological 
Regarding claims 33-35, the additional recitations in the claims (connecting the controller to a user input to input a user sex and weight, incorporating a radio transmitting and receiving device, describing the type of portable apparatus used for transmission, incorporating an independent power source into the portable device) fail to add something significantly more to the abstract idea itself as they merely recite methods that are well-known, routine, and conventional in the art for measuring and outputting blood alcohol concentration values, see at least Der Ghazarian (Us 2002/0127145), Mahvi (US 2003/0127145), Hawthorne (US 2004/0236199), and Brooke (US 2005/0053523). Regarding claims 38 and 39, the additional recitations in the claims (calculating the future point in time in response to a known alcohol burn rate, and automatically transmitting the blood alcohol concentration to interested parties), fail to add significantly more to the abstract idea itself as they merely further describe the abstract idea by reciting extra-solution activity.
The additional steps when considered both individually and as an ordered combination do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a fuel cell, controller, clock, memory, and wireless communication device amounts to no more than mere instructions to apply the exception using a 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 32, 36, and 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,075,444 (Sohege) in view of WO 02/12883 A1 (Payne), US 2005/0241871 A1 (Stewart) and US 5,783,449 A (Kuznetsov).
Regarding claim 32, Sohege teaches/suggests a system operable to determine when a user can perform a task (Abstract), the system comprising an alcohol sensor operable to detect a current alcohol concentration in blood of the user (col. 1, lines 46-48) and a portable apparatus (col. 1, lines 53-56),
wherein the alcohol sensor and the portable apparatus each independently comprise a wireless communication device (col. 1, lines 56-60; Fig. 1, elements 6 and 11) wherein a first wireless communication device in the alcohol sensor is operable to wirelessly transmit the current 
wherein the portable apparatus further comprises a controller, a clock, and a memory (col. 2, lines 59-65; col. 3, lines 55-56), wherein the controller is connected to the second wireless communication device, the clock, and the memory (Fig. 1, elements 10, 12, 14, and 18), and the controller is operable to store the current alcohol concentration and a time stamp from the clock in the memory (col. 3, lines 34-40), and
wherein, when the current alcohol concentration of the user is less than the threshold value, the user is permitted to perform the task (col. 3, lines 47-53). 
is permitted to perform the task when the current alcohol concentration of the user is less than the threshold value
While Sohege teaches an alcohol monitoring system that detects whether or not a user should perform a task (operate a vehicle) based on a current alcohol concentration measured using an alcohol sensor (col. 1, lines 38-43), Sohege fails to teach a system that determines a future point of time when a user can operate a vehicle, at which the alcohol concentration of the user's blood is less than a threshold value using a known alcohol burn rate, and characteristics of the user selected from the group consisting of sex and weight.
Payne teaches a mobile alcohol monitoring system (Abstract) that acquires a current blood alcohol concentration measured from the user (pg. 2, lines 12-15), receives a user weight as input (pg. 4, lines 17-19), and predicts a future point in time at which the user's blood alcohol level will be under a threshold value (e.g., legal limit) based on a current blood alcohol concentration, and a blood alcohol burn rate dependent on the user's weight (pg. 4, lines 17-22).

Sohege as modified teaches/suggests the system may comprise a sensor including a device configured to receive exhalation air from the user (e.g., breath alcohol measuring device) (Fig. 1, 19). However, Sohege as modified fails to teach the use of a breath alcohol measuring device comprising a fuel cell.
Stewart teaches an interlock for monitoring the sobriety of a vehicle operator (Abstract), the interlock having a breathalyzer device configured to receive exhalation air from the user (¶ [0048] breath sample blown into mouthpiece 26) and fuel cell (¶ [0052] fuel cell 64), wherein the fuel cell is configured to provide instruction to the user (Fig. 2, element 12), and wirelessly transmit data to a mobile device (¶ [0059]; ¶ [0062]; etc.). 
It would have been obvious to one of ordinary skill in the art at the time of invention to further modify the system of Sohege with the alcohol sensor further comprising a fuel cell as taught and/or suggested by Stewart in order to measure BAC with improved accuracy (Stewart, ¶ [0015]) and/or as a simple substitution of one type of breath alcohol measuring sensor for providing feedback to a user undergoing a breathalyzer test before operation of a vehicle for another to yield no more than predictable results. See MPEP 2143(I)(B).
e.g., weight) is what makes the system self-calibrating (see Remarks filed 06/21/2021, pg. 7). As Sohenge as modified teaches and/or suggests use of at least one patient characteristic(s) (i.e., weight) in determining the future point in time, Sohenge as modified meets this limitation. 
Alternatively/Additionally, Kuznetsov teaches and/or suggests a system for monitoring the degradation rate of alcohol in the user's bloodstream (Abstract), wherein a patient-specific alcohol degradation rate may be determined based on a curve acquired using a measured blood alcohol concentration (Fig. 1, col. 3, lines 10-45), and notes that the degradation rate may be affected sex, and by whether or not the user is suffering from alcoholism (col. 5, lines 10-24).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify the system of Sohege to be operable to be self-calibrated during use through software comprising formulas that are parameterized to the user as taught/suggested by Kuznetsov in order to more accurately predict a future alcohol concentration based on a user's gender, for a person suffering from alcoholism, etc.
Lastly, with respect to the limitation "wherein, at the calculated future point of time, the current alcohol concentration of the user is less than the threshold value such that the user is permitted to perform the task," the effect of this limitation of claim scope is not readily apparent as discussed above. Additionally, Sohenge as modified teaches/suggests the system is configured to permit the user to perform the task at any time so long as his/her current alcohol concentration is less than the threshold value, as noted above, which would necessarily include when his/her 
Regarding claim 36, Sohege as modified teaches/suggests the portable apparatus can be connected to an ignition unit of a motor vehicle, whereby the vehicle is prevented from getting started if the current alcohol concentration is higher than a predetermined threshold value (col. 2, lines 59-65).
Regarding claim 40, Sohege as modified teaches/suggests the task is providing access to a vehicle, and the system is configured to prevent the user from providing access to the vehicle if the current alcohol concentration is higher than a predetermined threshold value (col. 3, lines 29-67).

Claim(s) 33 and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sohege in view of Payne, Stewart and Kuznetsov as applied to claim(s) 32 above, and further in view of US 5,157,601 A (Jones).
Regarding claim 33, Sohege as modified teaches/suggests a blood alcohol monitoring device that uses at least the user's weight as input for predicting when a blood alcohol level will reach a certain threshold and sex for calibrating said prediction, but does not expressly teach the controller is further connected to an input with the aid of which the user is able to input the weight and sex characteristics.
Jones teaches/suggests a device for predicting a user's blood alcohol concentration (Abstract), wherein the device uses the user weight and sex as input into the system (col. 4, lines 14-35) to tailor the model to the user's personal build and water content (col. 4, lines 25-37).

Regarding claim 38, Sohege teaches a device capable of predicting when a user's blood alcohol levels will reach a threshold value, but fails to specify whether a known alcohol burn rate of the user is saved in the device memory. 
Jones teaches/suggests a device for predicting a user's blood alcohol concentration (Abstract), wherein the device uses the user weight and sex as input into the system (col. 4, lines 14-35), wherein a known alcohol burn rate is also stored in the system (col. 5, lines 13-15).
It would have been obvious to one of ordinary skill in the art at the time of invention to further modify the system of Sohege with a known alcohol burn rate for the user being stored in the memory as taught/suggested by Jones in order to automatically recall a calculated alcohol burn rate for a specific user for the purposes of predicting blood alcohol concentrations. 

Claim(s) 34-35, 37, and 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sohege in view of Payne, Stewart and Kuznetsov as applied to claim(s) 32 above, and further in view of US 2002/0127145 A1 (Der Ghazarian).
Regarding claim 34, Sohege as modified teaches/suggests a blood alcohol concentration monitoring device capable of wireless transmission, wherein the wireless transmission is performed using "optical, magnetic, or high-frequency" transmission (col. 2, lines 8-15), but fails to expressly teach the use of a radio transmitting and receiving device.

It would have been obvious to one of ordinary skill in the art at the time of invention to further modify the system of Sohege with the first and second wireless communication devices independently comprises a radio transmitting and receiving device as taught/suggested by Der Ghazarian in order to provide a clear indication of whether a user has passed or failed a blood alcohol test. 
Regarding claim 35, Sohege as modified teaches/suggests a blood alcohol sensor that is wirelessly in contact with a portable device, but fails to specify what type of device the portable device is.
Der Ghazarian teaches a breathalyzer system for controlling the ignition of a vehicle (¶ [0006]), the system including a breathalyzer in wireless communication with a portable mobile device (Fig. 2A, element 29), the portable mobile device being a mobile telephone (Fig. 2A, element 29), a portable computer (¶ [0024]), or a portable digital assistant (pager, ¶ [0024]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to further modify the system of Sohege with the portable apparatus being a mobile telephone, a mobile computer, a personal digital assistant, a handheld computer, a navigation equipment, or a portable computer as taught/suggested by Der Ghazarian in order to transmit blood alcohol readings indicative of an attempted drunk driver to law enforcement.
Regarding claim 37, Sohege as modified teaches/suggests a blood alcohol concentration sensor that is in wireless communication with a portable device, but fails to specify whether the portable device is configured to be carried and transported by a user and is configured with its own power source so as to be operated independent of an external power source.
Der Ghazarian teaches/suggests a breathalyzer system for controlling the ignition of a vehicle (¶ [0006]), the system including a breathalyzer in wireless communication with a portable mobile device (Fig. 2B), the mobile device comprising a transceiver (Fig. 2B, element 40) and a battery (Fig. 2B, element 44), wherein the mobile device is tamper proof and is configured to give the user instruction to begin the blood alcohol concentration measuring process (¶ [0025]).
It would have been obvious to one of ordinary skill in the art at the time of invention to further modify the system of Sohege with the portable device being configured to be carried and transported by a user and is configured with its own power source so as to be operated independent of an external power source as taught/suggested by Der Ghazarian to provide a tamper-proof method for alerting the user to perform the blood alcohol concentration monitoring process.
Regarding claim 39, Sohege as modified teaches/suggests a blood alcohol sensor capable of controlling the ignition of the engine of a motor vehicle, wherein readings from the blood alcohol sensor may be wirelessly transmitted, as discussed above, but fails to specify the blood alcohol readings being transmitted to independent parties.
Der Ghazarian teaches a breathalyzer system for controlling the ignition of a vehicle (¶ [0006]), the system including a breathalyzer in wireless communication with a portable mobile device (Fig. 2A, element 29), wherein the system sends location data, operator ID and vehicle ID to independent parties (¶ [0040]), the independent parties being a police officer in order to alert law enforcement of a potential drunk driver (¶ [0010]).
.

Claim(s) 41-43 and 45-46 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Der Ghazarian in view of Payne, Stewart and Kuznetsov.
Regarding claim 41, Der Ghazarian teaches a method for determining whether a user can perform a task based on the blood alcohol concentration of the user being less than a threshold value (Abstract) comprising the steps of: 
having the user exhale exhalation air into an alcohol sensor (¶ [0007]); 
detecting a current alcohol concentration in blood of the user with the alcohol sensor (¶ [0008]), 
wirelessly transmitting the current alcohol concentration to a portable apparatus comprising a calculation device (¶ [0022]), and
preventing the user from performing the task if the current alcohol concentration is higher than a predetermined threshold level and permitting the user to perform the task if the current alcohol concentration is not higher than the predetermined threshold value (¶ [0005]; ¶ [0010]; etc.).
While Der Ghazarian teaches an alcohol monitoring system that detects whether or not a user should perform a task (operate a vehicle) based on a current alcohol concentration measured using an alcohol sensor, Der Ghazarian fails to teach a system that determines a future point of 
Payne teaches/suggests a mobile alcohol monitoring system (Abstract) that acquires a current blood alcohol concentration measured from the user (pg. 2, lines 12-15), receives a user weight as input (pg. 4, lines 17-19), and predicts a future point in time at which the user's blood alcohol level will be under the legal limit based on an alcohol burn rate dependent upon the user weight, and a current blood alcohol concentration (pg. 4, lines 17-22).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Der Ghazarian with inputting characteristics of the user, which have an influence on the alcohol burn rate selected from the group consisting of sex and weight and combinations thereof using the portable apparatus; and using the wirelessly-transmitted current alcohol concentration and a software that makes use of either (i) a known alcohol burn rate of the user, or (ii) an alcohol burn rate calculated through use of said software based on characteristics of the user from step (d), which have an influence on the alcohol burn rate or determining a future point of time when a user can perform the task as taught/suggested by Payne in order to accurately forecast a point in the future when a user may legally operate a vehicle.
While Der Ghazarian as modified teaches/suggests a blood alcohol monitoring device comprising a breathalyzer (Fig., 2A, element 18), Der Ghazarian as modified fails to teach the use of a breath alcohol measuring device comprising a fuel cell.
Stewart teaches an interlock for monitoring the sobriety of a vehicle operator (Abstract), the interlock having a breathalyzer device configured to receive exhalation air from the user (¶ [0048] breath sample blown into mouthpiece 26) and fuel cell (¶ [0052] fuel cell 64), wherein etc.). 
It would have been obvious to one of ordinary skill in the art at the time of invention to further modify the method of Der Ghazarian with the alcohol sensor further comprising a fuel cell as taught and/or suggested by Stewart in order to measure BAC with improved accuracy (Stewart, ¶ [0015]) and/or as a simple substitution of one type of breath alcohol measuring sensor for providing feedback to a user undergoing a breathalyzer test before operation of a vehicle for another to yield no more than predictable results. See MPEP 2143(I)(B).
While Der Ghazarian as modified does not expressly teach the method comprises self-calibrating the calculation device during the method through use of said software; wherein said software comprises formulas that are parameterized to the user, Applicant discloses/argues use of the patient characteristic(s) (e.g., weight) is what makes the system self-calibrating (see Remarks filed 06/21/2021, pg. 7). As Der Ghazarian as modified teaches and/or suggests use of at least one patient characteristic(s) (i.e., weight) in determining the future point in time, as discussed above, Der Ghazarian as modified meets this limitation. 
Alternatively/Additionally, Kuznetsov teaches and/or suggests a system for monitoring the degradation rate of alcohol in the user's bloodstream (Abstract), wherein a patient-specific alcohol degradation rate may be determined based on a curve acquired using a measured blood alcohol concentration (Fig. 1, col. 3, lines 10-45), and notes that the degradation rate may be affected sex, and by whether or not the user is suffering from alcoholism (col. 5, lines 10-24).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify the method of Der Ghazarian with self-calibrating the calculation device during the method through use of said software, wherein said software comprises formulas that etc.
Regarding claim 42, Der Ghazarian as modified teaches/suggests the wireless transmission step is performed with a radio transmitting and receiving step (Section [0011]). 
Regarding claim 43, Der Ghazarian as modified teaches/suggests the portable apparatus is a mobile telephone (¶ [0022]), a mobile computer (¶ [0022]), a personal digital assistant (pager, ¶ [0022]), a handheld computer, a navigation equipment (¶ [0022]), or a portable computer.
Regarding claim 45, Der Ghazarian as modified teaches/suggests the alcohol sensor communicates with the portable apparatus and then causes the portable apparatus to automatically transmit the blood alcohol concentration to interested parties or external devices with no interference by the user (¶ [0040]).
Regarding claim 46, Der Ghazarian as modified teaches/suggests the task is providing access to a vehicle (¶ [0013]) and wherein the steps are performed prior to permitting the user to access the vehicle and the user is prevented from accessing the vehicle if the current alcohol concentration is higher than a predetermined threshold value (¶ [0013]).

Claim(s) 44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Der Ghazarian in view of Payne, Stewart and Kuznetsov as applied to claim(s) 41 above, and further in view of Jones.
Regarding claim 44, Der Ghazarian as modified teaches and/or suggests the limitations of claim 41, as discussed above, but does not expressly teach the future point of time is calculated in dependence of known alcohol bum rate of a user stored in a memory. 

It would have been obvious to one of ordinary skill in the art at the time of invention to further modify the method of Der Ghazarian with a known alcohol burn rate for the user being stored in the memory as taught/suggested by Jones in order to enable automatically recalling a previously-calculated alcohol burn rate for a specific user for the purposes of predicting blood alcohol concentrations. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to rejections under 35 U.S.C. 112(a), Applicant submits, "[The] burn rates being 'parameterized' to individual users is supported by the written description of the inputting of user-specific characteristics that influence the alcohol burn rate" (Remarks, pg. 7). 
The examiner respectfully disagrees. None of the paragraphs cited by Applicant discloses what the formulas are, or how they would be parameterized to the user.
Applicant further submits, "Regarding the self-calibrating element, Applicant notes that 'self-calibrating,' in the context of this application, means that the system can be calibrated based on the individual user characteristics described above" (Remarks, pg. 7). 
The paragraphs cited by Applicant appear to disclose that merely using "characteristics" of a user to calculate his/her burn rate results in a "self-calibrating" system. If this understanding of Applicant's remarks/disclosure is accurate, it is unclear in what manner this limitation further limits the system beyond merely using "an alcohol burn rate calculated by the calculation means in 
With respect to rejections under 35 U.S.C. 101, Applicant submits claim 32 does not recite a mental process because "the features of amended claim 32 cannot be practically performed in the human mind" (Remarks, pg. 8). 
The examiner respectfully disagrees. Claim 32 recites the step of calculating the future time point of time based on a current alcohol concentration and a characteristic-specific burn rate, a process that can readily be performed in the mind and/or with pen and paper (e.g., straight-forward judgement/evaluation of solving for one unknown variable). If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. See MPEP 2106.04(a)(2). As noted above, claim 32 recites such a limitation and therefore recites a mental process. 
With respect to the prior art, Applicant submits, "None of the cited prior art describes a device that is configured to predict a future point of time when the user's alcohol concentration will be below a predetermined threshold, at which the user is permitted to perform a task" (Remarks, pgs. 8-9). 
The examiner respectfully disagrees. Payne discloses using a current alcohol concentration and a user weight-dependent alcohol burn rate model/equation to determine a future point in time when the user may legally be permitted to perform a task, as discussed above (i.e., determining, in response to input weight information the approximate time for the detected alcohol amount to reduce to a magnitude below the maximum legal alcohol amount). 

One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Sohege discloses a system that permits a user to perform a task when his/her current alcohol concentration of the user is less than the threshold value. There is no other condition disclosed by Sohege on permitting a user to perform the disclosed task, such that Sohege as modified teaches/suggests when the current alcohol concentration of the user is less than the threshold value such that the user is permitted to perform the task, whether that is "at the calculated future point of time" or otherwise. 
With respect to claim 41, comparable to the remarks with respect to claim 32 above, Applicant submits, "Payne is silent to calculating a future point of time so as to selectively prevent or permit the user to perform the task based on the measured alcohol concentration at the future time" (Remarks, pg. 10). 
It is noted that the features upon which Applicant relies (i.e., "calculating a future point of time so as to selectively prevent or permit the user to perform the task based on the measured alcohol concentration at the future time") are not recited in the rejected claim(s). "[Current] alcohol concentration" is the only recited factor for determining whether to permit or prevent the user from performing a task in claim 41 (i.e., "preventing the user from performing the task if the current alcohol concentration is higher than a predetermined threshold value and permitting the user to perform the task if the current alcohol concentration is not higher than the predetermined threshold value"). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: see attached PTO-892.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached on Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Meredith Weare/Primary Examiner, Art Unit 3791